           Case 2:03-cr-00253-JCM-VCF Document 55 Filed 04/05/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     SUSAN CUSHMAN
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336
5    Fax: 702.388-6418
     Susan.cushman@usdoj.gov
6    Attorneys for the United States

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                        Case No. 2:03-cr-0253-JCM-VCF-3
9
                   Plaintiff,                         Motion to Dismiss the Indictment
10                                                    Without Prejudice and Quash Arrest
           v.                                         Warrant
11
     JESUS VILLAREAL TORRES,
12
                   Defendant.
13

14

15           On June 11, 2003, a federal grand jury returned an indictment charging Defendant

16   TORRES with violations of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)(viii) – Conspiracy to

17   Distribute a Controlled Substance. ECF 1. An arrest warrant was issued later that same

18   day. ECF 5.

19          TORRES has never been located by either the Drug Enforcement Administration or

20   the United States Marshall Service. Both agencies are unable to execute the arrest warrant

21   as to the captioned defendant.

22   …

23

24
           Case 2:03-cr-00253-JCM-VCF Document 55 Filed 04/05/21 Page 2 of 3




1            Therefore, pursuant to Federal Rule of Criminal Procedure 48(a), the government

2    hereby moves for leave of Court to dismiss the Indictment without prejudice and quash the

3    arrest warrant.

4           Respectfully submitted this 5th day of April, 2021.

5                                                      Respectfully submitted,

6                                                      CHRISTOPHER CHIOU
                                                       Acting United States Attorney
7
                                                       /s/Susan Cushman
8                                                      SUSAN CUSHMAN
                                                       Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
           Case 2:03-cr-00253-JCM-VCF Document 55 Filed 04/05/21 Page 3 of 3




1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:03-cr-0253-JCM-VCF-3

4                   Plaintiff,                          Proposed Order Granting
                                                        Motion to Dismiss the Indictment
5           v.                                          Without Prejudice and Quash Arrest
                                                        Warrant
6    JESUS VILLAREAL TORRES,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment and quashes the Arrest

11   Warrant against Defendant JESUS VILLAREAL TORRES.

12                                                      Respectfully submitted,

13                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
14
                                                        /s/ Susan Cushman
15                                                      SUSAN CUSHMAN
                                                        Assistant United States Attorney
16

17   Leave of Court is granted for the filing of the above dismissal.

18   DATED this
           May_______
                3, 2021.day of ___________, 2021.

19

20

21                                       HONORABLE JAMES C. MAHAN
                                         UNITED STATES DISTRICT JUDGE
22

23

24

                                                    3
